                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                     CRIMINAL ACTION
                                            )
v.                                          )                     No. 05-20123-01-KHV
                                            )
MICHAEL B. CASEY,                           )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       On January 8, 2007, the Court sentenced defendant to 63 months in prison consecutive to

his sentences in Kansas state court. This matter is before the Court on defendant’s letter (Doc.

#25) filed June 3, 2019, which seeks a judicial recommendation for a sentence reduction.

Defendant notes that he has successfully completed a portion of the Residential Drug Abuse

Program (“RDAP”). He asks the Court to recommend that upon completion of RDAP, his

sentence be reduced by one year.

       Under 18 U.S.C. § 3621(e), inmates who complete RDAP and meet certain other

qualifications may receive a reduction in sentence of up to one year at the discretion of the Bureau

of Prisons (“BOP”). See 18 U.S.C. § 3621(e)(2)(B); Lopez v. Davis, 531 U.S. 230, 242 (2001)

(§ 3621(e)(2)(B) instructs that BOP “has discretion to reduce the period of imprisonment for a

nonviolent offender who successfully completes drug treatment”); Kyles v. Chester, 457 F. App’x

780, 784 (10th Cir. 2012) (eligibility for sentence reduction left to BOP discretion within statutory

limitation that only nonviolent offenders can earn a sentence reduction). The BOP is authorized

to determine whether an inmate qualifies for a sentence reduction without the benefit of the

sentencing court’s recommendation on the issue. The Court does not necessarily oppose a
reduction, but the BOP is the entity which makes this determination.         For these reasons,

defendant’s request for a judicial recommendation is overruled.

       IT IS THEREFORE ORDERED that defendant’s letter (Doc. #25) filed June 3, 2019,

which seeks a judicial recommendation for a sentence reduction, is OVERRULED.

       Dated this 26th day of August, 2019 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge




                                              -2-
